                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12       DOLORES YEE,                                     Case No. 18-CV-02704-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                            DISMISS WITH PREJUDICE
                                  14              v.
                                                                                            Re: Dkt. No. 124
                                  15       SELECT PORTFOLIO, INC., et al.,
                                  16                    Defendants.

                                  17
                                               On May 8, 2018, Plaintiff Dolores Yee (“Plaintiff”), proceeding pro se, filed this suit,
                                  18
                                       which arises out of a pending foreclosure on Plaintiff’s home, against Select Portfolio Servicing
                                  19
                                       Inc. (“SPS”); Ditech Financial LLC f/k/a Green Tree Servicing LLC (“Ditech”); Specialized Loan
                                  20
                                       Servicing LLC (“SLS”); The Mortgage Law Firm PLC; and “CWABS, Inc., Asset-Backed
                                  21
                                       Certificates, Series 2007-2,”1 who are unknown defendant certificate holders2 (collectively,
                                  22
                                       “Defendants”). ECF No. 1. On June 12, 2018, the Court dismissed this case without prejudice sua
                                  23
                                       sponte for lack of subject matter jurisdiction. ECF No. 32 (“First Dismissal Order”). Specifically,
                                  24

                                  25   1
                                         Given inconsistencies in Plaintiff’s filings, the Court refers to the correct names of the Defendant
                                  26   entities as identified by the Defendants themselves. See, e.g., ECF Nos. 80, 21.
                                       2
                                         Defendants state that SPS is the attorney-in-fact for The Bank of New York Mellon f/k/a The
                                  27   Bank of New York (“BNYM”), and that BNYM is trustee for the CWABS, Inc., Asset-Backed
                                       Certificates, Series 2007-2. ECF No. 41 at ii.
                                  28                                                       1
                                       Case No. 18-CV-02704-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   the Court found that diversity jurisdiction was lacking because The Mortgage Law Firm PLC is a

                                   2   citizen of California. See id. at 6.

                                   3           On July 6, 2018, Plaintiff filed a first amended complaint (“FAC”). ECF No. 33 (“FAC”).

                                   4   The FAC dropped The Mortgage Law Firm PLC as a defendant. Id. Because The Mortgage Law

                                   5   Firm PLC, which was the only non-diverse defendant, was no longer a defendant, the Court had

                                   6   subject matter jurisdiction over the instant case. In the FAC, Plaintiff brought seven causes of

                                   7   action: (1) quiet title; (2) lack of standing to foreclose; (3) fraudulent concealment and fraud in the

                                   8   inducement; (4) violations of the Truth in Lending Act (“TILA”); (5) violations of the Real Estate

                                   9   Settlement Procedures Act (“RESPA”); (6) violations of the Fair Credit Reporting Act; and (7)

                                  10   due process violations. Id. at 13–24.

                                  11           On July 23, 2018, Defendants filed a motion to dismiss the FAC. ECF No. 41. Plaintiff

                                  12   opposed the motion to dismiss the FAC on August 6, 2018, see ECF No. 50, and Defendants
Northern District of California
 United States District Court




                                  13   replied on August 13, 2018, see ECF No. 57.

                                  14           On November 26, 2018, the Court granted the motion to dismiss the FAC. ECF No. 80

                                  15   (“Second Dismissal Order”). The Court concluded that Plaintiff had failed to oppose many of

                                  16   Defendants’ arguments in the motion to dismiss. Id. at 11–12. The Court further concluded that

                                  17   Plaintiff had failed to specify against which Defendant Plaintiff brings each of her claims. Id. at

                                  18   12–14. The Court dismissed Plaintiff’s claims for quiet title, lack of standing to foreclose, and

                                  19   fraudulent concealment and fraud in the inducement with prejudice because the Court concluded

                                  20   that these claims were barred by res judicata. Id. at 14–17. The Court dismissed Plaintiff’s TILA

                                  21   claim with leave to amend because the Court concluded that Plaintiff’s TILA claim was barred by

                                  22   the statute of limitations. Id. at 17–19. The Court dismissed Plaintiff’s RESPA claim with leave to

                                  23   amend because Plaintiff’s allegations lacked necessary factual details. Id. at 19–20. The Court

                                  24   dismissed Plaintiff’s FCRA claim with leave to amend because Plaintiff failed to plead the

                                  25   required elements of that claim. Id. at 20–22. Finally, the Court dismissed Plaintiff’s due process

                                  26   claim with leave to amend because Plaintiff did not state the legal basis of her due process claim,

                                  27   specify against which Defendants Plaintiff brought a due process claim, and specify which

                                  28                                                      2
                                       Case No. 18-CV-02704-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   Defendants were state actors. Id. at 22–23. The Court ordered Plaintiff to file an amended

                                   2   complaint within 30 days, and the Court noted that if Plaintiff “fails to cure the deficiencies

                                   3   identified in this Order, Plaintiff’s deficient claims will be dismissed with prejudice.” Id. at 23–24.

                                   4          On December 26, 2018, Plaintiff filed a second amended complaint (“SAC”) against SPS;

                                   5   Ditech; SLS; and CWABS, Inc., Asset-Backed Certificates, Series 2007-2, who are unknown

                                   6   defendant certificate holders. ECF No. 81 (“SAC”). Plaintiff’s SAC is identical to the FAC, with

                                   7   the sole exception of a note appended at the end of the document that declares that “the Plaintiff

                                   8   submits the original amended complaint for reconsideration and for the Federal violations stated

                                   9   on the recusal motion.” Compare FAC with SAC; see also SAC at 24. Defendants filed a motion

                                  10   to dismiss the SAC on January 9, 2019, see ECF No. 83, and Plaintiff opposed on January 31,

                                  11   2019, see ECF No. 100.

                                  12          On March 12, 2019, Ditech filed a Notice of Bankruptcy Filing and Imposition of
Northern District of California
 United States District Court




                                  13   Automatic Stay. ECF No. 101. The following day, on March 13, 2019, the Court entered an order

                                  14   staying the case indefinitely as a result of Ditech’s bankruptcy petition. ECF No. 103. However,

                                  15   on April 5, 2019, SPS; SLS; and CWABS, Inc., Asset-Backed Certificates, Series 2007-2

                                  16   requested that the Court reconsider its decision, and stay the action as to Ditech only. ECF No.

                                  17   104. On May 17, 2019, the Court granted the motion for reconsideration and lifted the stay as to

                                  18   SPS; SLS; and CWABS, Inc., Asset-Backed Certificates, Series 2007-2, and maintained the stay

                                  19   as to Ditech only. ECF No. 107. The Court instructed SPS; SLS; and CWABS, Inc., Asset-Backed

                                  20   Certificates, Series 2007-2 to refile a motion to dismiss the SAC. Id.

                                  21          On May 22, 2019, SPS; SLS; and CWABS, Inc., Asset-Backed Certificates, Series 2007-2

                                  22   filed another motion to dismiss the SAC. ECF No. 108. Plaintiff did not file an opposition. On

                                  23   September 12, 2019, the Court granted SPS; SLS; and CWABS, Inc., Asset-Backed Certificates,

                                  24   Series 2007-2’s motion to dismiss with prejudice. ECF No. 111 (“Third Dismissal Order”). The

                                  25   Court granted SPS; SLS; and CWABS, Inc., Asset-Backed Certificates, Series 2007-2’s motion to

                                  26   dismiss for two reasons. First, Plaintiff had not filed an opposition. Id. at 2–3. Second, the Court

                                  27   concluded that the SAC is identical to the FAC, and the Court previously admonished Plaintiff

                                  28                                                      3
                                       Case No. 18-CV-02704-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   that “fail[ure] to cure the deficiencies identified in this Order” would result in dismissal of the

                                   2   SAC with prejudice. Id. at 3. The Court thus granted SPS; SLS; and CWABS, Inc., Asset-Backed

                                   3   Certificates, Series 2007-2’s motion to dismiss with prejudice. Id.

                                   4          On September 26, 2019, the United States Bankruptcy Court for the Southern District of

                                   5   New York approved Ditech’s Chapter 11 bankruptcy plan, which has an effective date of

                                   6   September 30, 2019. See ECF Nos. 115, 116. Ditech’s Chapter 11 bankruptcy plan explicitly

                                   7   provides that the holders of all claims that arose prior to the effective date and that seek monetary

                                   8   damages against the Debtors are enjoined from “commencing, conducting or continuing in any

                                   9   manner, directly or indirectly, any suit, action, or other proceeding of any kind . . . against or

                                  10   affecting the Debtors” or their successors. See ECF No. 116. As explained below, this injunctive

                                  11   provision bars Plaintiff’s claims for monetary relief against Ditech because Plaintiff’s claims for

                                  12   monetary relief arose well before the effective date of September 30, 2019.
Northern District of California
 United States District Court




                                  13          On November 19, 2019, Ditech filed a status report advising the Court of Ditech’s Chapter

                                  14   11 bankruptcy plan and its injunctive provisions. ECF Nos. 115, 116. Nevertheless, Plaintiff

                                  15   refused to dismiss her claims for monetary relief against Ditech.

                                  16          On August 18, 2020, the United States Bankruptcy Court for the Southern District of New

                                  17   York entered an Order Granting Plan Administrator’s Fifth Omnibus Motion to Enforce Injunctive

                                  18   Provisions of Plan and Confirmation Order as Related to Dolores Yee, which bars Plaintiff from

                                  19   pursuing Plaintiff’s claims for monetary relief against Ditech. ECF No. 120 ¶ 4, Exh. A. On

                                  20   November 10, 2020, Ditech filed a notice of the August 18, 2020 Order. ECF No. 120. However,

                                  21   Plaintiff refused to dismiss her claims for monetary relief against Ditech.

                                  22          Following Plaintiff’s refusal to dismiss her claims for monetary relief against Ditech,

                                  23   Ditech filed the instant motion to dismiss the SAC on January 8, 2020. ECF No. 124.3 On January

                                  24   20, 2021, Plaintiff filed an opposition. ECF No. 125. That same day, Plaintiff filed a reply, which

                                  25

                                  26
                                       3
                                        Ditech’s motion to dismiss contains a notice of motion paginated separately from the
                                       memorandum of points and authorities in support of the motion. ECF No. 124 at i–iii. Civil Local
                                  27   Rule 7-2(b) provides that the notice of motion and points and authorities should be contained in
                                       one document with the same pagination.
                                  28                                                    4
                                       Case No. 18-CV-02704-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   is identical to Plaintiff’s opposition. ECF No. 126. On May 5, 2021, Plaintiff submitted a

                                   2   declaration in support of Plaintiff’s opposition. ECF No. 127. The Court declines to consider

                                   3   Plaintiff’s May 5, 2021 declaration because Plaintiff’s opposition and supporting materials were

                                   4   due on January 22, 2021, 14 days after Ditech filed its motion to dismiss on January 8, 2021. See

                                   5   Civ. L.R. 7-3(a).

                                   6          The Court grants Ditech’s motion to dismiss the SAC with prejudice for three reasons.

                                   7   First, as explained above, the SAC is identical to the FAC, with the sole exception of a note

                                   8   appended at the end of the document that declares that “the Plaintiff submits the original amended

                                   9   complaint for reconsideration and for the Federal violations stated on the recusal motion.”

                                  10   Compare FAC with SAC; see also SAC at 24. Accordingly, the SAC has the same deficiencies

                                  11   that the Court found in the Second Dismissal Order. See ECF No. 80 at 11–23. Moreover, in the

                                  12   Second Dismissal Order, the Court admonished Plaintiff that “fail[ure] to cure the deficiencies
Northern District of California
 United States District Court




                                  13   identified in this Order” would result in dismissal of the SAC with prejudice. See id. at 24.

                                  14   Plaintiff has not cured the deficiencies identified in the Second Dismissal Order. Thus, the Court

                                  15   grants Ditech’s motion to dismiss the SAC with prejudice.

                                  16          Second, Plaintiff’s claims for monetary damages are precluded by Ditech’s Chapter 11

                                  17   bankruptcy plan, which provides that the holders of all claims that arose prior to the effective date

                                  18   and that seek monetary damages against the Debtors are enjoined from “commencing, conducting

                                  19   or continuing in any manner, directly or indirectly, any suit, action, or other proceeding of any

                                  20   kind . . . against or affecting the Debtors” or their successors. See ECF No. 116. All of Plaintiff’s

                                  21   remaining claims seek monetary damages against Ditech. See SAC ¶ 42 (alleging that Plaintiff has

                                  22   incurred damages based on Defendants’ violations of TILA); id. ¶ 59 (alleging that Plaintiff has

                                  23   incurred damages based on Defendants’ violations of RESPA); id. ¶ 65 (alleging that Plaintiff has

                                  24   incurred damages based on Defendants’ violations of FCRA); id. ¶ 69 (alleging that Plaintiff has

                                  25   incurred damages based on Defendants’ violations of due process). Moreover, the effective date of

                                  26   Ditech’s bankruptcy plan is September 30, 2019. See ECF No. 115 ¶ 4. Accordingly, Plaintiff’s

                                  27   claims, which stem from the 2012 foreclosure on Plaintiff’s home, arose prior to the effective date

                                  28                                                     5
                                       Case No. 18-CV-02704-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
                                   1   of Ditech’s Chapter 11 bankruptcy plan. Thus, Plaintiff’s claims for monetary relief are precluded

                                   2   by Ditech’s Chapter 11 bankruptcy plan.

                                   3          Finally, Plaintiff’s claims for non-monetary relief are foreclosed because Ditech is no

                                   4   longer the loan servicer as to the mortgage loan at issue. Accordingly, Ditech cannot grant any

                                   5   non-monetary relief to Plaintiff.

                                   6          For the reasons stated above, the Court GRANTS Ditech’s motion to dismiss the SAC with

                                   7   prejudice.

                                   8   IT IS SO ORDERED.

                                   9

                                  10   Dated: May 25, 2021

                                  11                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                    6
                                       Case No. 18-CV-02704-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
